Marshall, Justice.
In this case, the appellant-former husband (a resident of Cobb County) filed a petition in the Fulton Superior Court against the appellee-former wife (a resident of Fulton County), seeking custody of their minor child. The appellee filed a counterclaim for an upward modification of child support. The trial judge denied the petition for change of custody, but the appellant was granted increased visitation. The trial judge also increased the amount of child support owed by the appellant to the appellee. We granted the appellant’s application to appeal. We affirm.
1. The trial judge did not err in refusing to dismiss the appellee’s counterclaim for lack of proper venue. See Ledford v. Bowers, 248 Ga. 804 (2) (286 SE2d 293) (1982).
2. The evidence supports the trial judge’s remaining rulings.

Judgment affirmed.


All the Justices concur.

Custer, Walker, Hynes & Johnson, Lawrence B. Custer, for appellant.
Wallace, deMayo & Herring, Richard T. deMayo, for appellee;